     Case 4:15-cv-04959-YGR Document 380 Filed 11/15/19 Page 1 of 5


 1   LATHAM & WATKINS LLP                           EQUAL JUSTICE UNDER LAW
       Robert E. Sims (CA Bar No. 116680)             Phil Telfeyan (Bar No. 258270)
 2     Sadik Huseny (CA Bar No. 224659)             400 7th Street NW, Suite 602
       Tyler P. Young (CA Bar No. 291041)           Washington, D.C. 20004
 3   505 Montgomery Street, Suite 2000              Telephone: +1.202.505.2058
     San Francisco, California 94111-6538           Email: Ptelfeyan@equaljusticeunderlaw.org
 4   Telephone: +1.415.391.0600
     Facsimile: +1.415.395.8095
 5   Email: Robert.Sims@lw.com
     Email: Sadik.Huseny@lw.com
 6   Email: Tyler.Young@lw.com

 7   Attorneys for Plaintiffs
     Riana Buffin and Crystal Patterson
 8

 9                             UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA
11                                        OAKLAND DIVISION
12

13   RIANA BUFFIN and CRYSTAL                     CASE NO. 4:15-cv-04959-YGR
     PATTERSON, on behalf of themselves and
14   others similarly situated,                   JOINT STATEMENT REGARDING
                                                  COMPLIANCE WITH FINAL JUDGMENT
15                       Plaintiffs,

16         v.

17   VICKI HENNESSY in her official capacity
     as the San Francisco Sheriff, et al.,
18
                          Defendants.
19

20

21

22

23

24

25

26

27

28
                                                                    JOINT STATEMENT REGARDING
                                                                COMPLIANCE WITH FINAL JUDGMENT
                                                                       CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 380 Filed 11/15/19 Page 2 of 5


 1          Plaintiffs and Defendant the San Francisco Sheriff hereby submit this Joint Statement in

 2   advance of the compliance hearing scheduled for November 22, 2019. See Dkt. 372.

 3   I.     COMPLIANCE UPDATE

 4          A.      Legislative Approval of Settlement

 5          On September 3, 2019, this Court entered final judgment, following the parties’

 6   submission of a stipulated injunction and a hearing. See Dkt. 372; see also Dkts. 368, 371. The

 7   Court conditioned the obligations set forth in the judgment upon the City and County of San

 8   Francisco approving the additional expense the injunction would require. Dkt. 372 at 4. The

 9   Sheriff was ordered to “expend all reasonable efforts” to bring the legislation to a vote within

10   ninety (90) days. Id. The ninety day period expires on December 2, 2019.

11          On September 30, 2019, the City Attorney’s Office submitted to the San Francisco Board

12   of Supervisors (the “Board”) a proposed ordinance approving the settlement. See Exhibit 1 at 15

13   [October 8 Board Minutes]. The ordinance was formally introduced at the Board on October 8,

14   2019, and the Board’s President assigned the legislation to the Government Audit and Oversight

15   Committee. Id. The Government Audit and Oversight Committee met on October 17, 2019, and

16   recommended that the Board adopt the ordinance. Exhibit 2 [October 17 GAO Minutes].

17          On October 22, 2019, the Mayor introduced two additional ordinances for consideration

18   by the Board. One of those ordinances proposed five new employee positions to implement the

19   stipulated judgment, and the other appropriated $2,191,869 from the City’s budget reserve

20   account to cover implementation costs anticipated in the first six months. The Board’s President

21   assigned these ordinances to the Board’s Budget and Finance Committee. The Budget and

22   Finance Committee met on November 6, 2019, and recommended that the Board adopt the two

23   ordinances.

24          Under the City’s Charter, the Board must approve each ordinance twice, at two meetings

25   at least five days apart, before transmitting the ordinances to the Mayor for her review. On

26   November 12, the Board of Supervisors unanimously approved all three proposed ordinances on

27   first reading. Exhibit 3 [November 12 Board Minutes]. Next week, on November 19, 2019, the

28   Board of Supervisors will consider the ordinances on second reading. Exhibit 4 [November 19
                                                                              JOINT STATEMENT REGARDING
                                                            1             COMPLIANCE WITH FINAL JUDGMENT
                                                                                 CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 380 Filed 11/15/19 Page 3 of 5


 1   Agenda]. If the Board approves the ordinances on November 19, the Mayor will have ten days

 2   to review the ordinances. Unless the Mayor vetoes the ordinances, they will become effective on

 3   the date the Mayor signs or returns them to the Board unsigned.

 4          B.      Sheriff’s Preparations for Complying with Injunction

 5          The Sheriff, along with the Police Department, District Attorney’s Office, and the Pretrial

 6   Diversion Project, has worked with the Mayor’s Office to identify the changes that will be

 7   necessary to implement the stipulated injunction and the financial support necessary to such

 8   implementation. Those meetings served as the basis for the ordinances introduced by the

 9   Mayor’s Office as described above. In anticipation of the City’s approval of the funding, the

10   Sheriff plans to meet with all relevant stakeholders to discuss the next steps that will have to be

11   taken so that relevant agencies are able to implement the new procedures within 90 days of the

12   ordinances’ effective date.

13                                             *      *         *

14          The parties believe that the Sheriff has thus far complied with her obligations set forth by

15   this Court and do not believe that attendance at the scheduled November 22, 2019 compliance

16   hearing is necessary. The parties respectfully request a compliance hearing be set for May 1, 2019,

17   which will allow Plaintiffs sufficient time to review the Sheriff’s first set of data, which is

18   scheduled to be produced on April 1, 2019.

19

20   Dated: November 15, 2019                              Respectfully submitted,

21                                                         LATHAM & WATKINS LLP
                                                             Robert E. Sims
22                                                           Sadik Huseny
                                                             Tyler P. Young
23
                                                           By: /s/ Sadik Huseny
24                                                            Sadik Huseny

25                                                         Attorneys for Plaintiffs
                                                           Riana Buffin and Crystal Patterson
26

27   ///

28
                                                                               JOINT STATEMENT REGARDING
                                                            2              COMPLIANCE WITH FINAL JUDGMENT
                                                                                  CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 380 Filed 11/15/19 Page 4 of 5


 1   Dated: November 15, 2019                Respectfully submitted,

 2                                           DENNIS J. HERRERA
                                             City Attorney
 3
                                             By: /s/ Jeremy M. Goldman
 4                                              Jeremy M. Goldman

 5                                           Attorneys for Defendant
                                             Sheriff Vicki Hennessy
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               JOINT STATEMENT REGARDING
                                              3            COMPLIANCE WITH FINAL JUDGMENT
                                                                  CASE NO. 4:15-CV-04959-YGR
      Case 4:15-cv-04959-YGR Document 380 Filed 11/15/19 Page 5 of 5


 1                                    SIGNATURE ATTESTATION

 2          I, Sadik Huseny, am the ECF user whose ID and password are being used to file this

 3   Stipulation and [Proposed] Order to Extend Time for Plaintiffs to file Motion for Attorneys’ Fees.

 4   In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

 5   document has been obtained from each of the other Signatories.

 6

 7   Dated: November 15, 2019                          /s/ Sadik Huseny
                                                       Sadik Huseny
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              JOINT STATEMENT REGARDING
                                                            4             COMPLIANCE WITH FINAL JUDGMENT
                                                                                 CASE NO. 4:15-CV-04959-YGR
